Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of China Sun Group High-Tech Co. (the "Company") on Form 10-Q for the quarter ended February 28, 2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Guosheng Fu, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:April 14, 2011 /s/ Guosheng Fu Guosheng Fu, Principal Executive Officer
